Citation Nr: 0315982	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than June 24, 1998, 
for a 20 percent rating for degenerative joint disease of the 
lumbosacral spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran had active service from September 1979 to 
December 1982.

By rating action of August 1983, service connection for a low 
back disability was granted and an initial noncompensable 
(i.e., 0 percent) evaluation was assigned, effective from 
December 23, 1982.  By rating action of January 1999, 
the evaluation for the veteran's service-connected low back 
disability was increased to 10 percent effective from June 
24, 1998.  And in an August 1999 rating decision, the 
Roanoke, Virginia, Regional Office (RO) again increased the 
evaluation for the veteran's service-connected degenerative 
joint disease of her lumbosacral spine, this time to 20 
percent with the same effective date of June 24, 1998.  She 
appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date (EED) for her 20 percent rating.

Additionally in this case, by rating action of March 2000, 
the evaluation of the veteran's service-connected 
degenerative joint disease again was increased, this time to 
40 percent effective from December 6, 1999.  In July 2002, 
the RO determined she did not file an adequate or timely 
notice of disagreement (NOD) to initiate an appeal of that 
March 2000 decision.  And she has not appealed the RO's 
determination concerning this, so this issue is not before 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2002).  Nevertheless, she does have a claim pending 
at the RO for a higher rating, and the RO already has taken 
preliminary action on this claim.  



FINDINGS OF FACT

1.  All preliminary notification and development needed to 
render a fair decision regarding the claim on appeal has been 
accomplished.   

2.  Correspondence received by the RO on June 24, 1998, 
indicated the veteran was requesting an increased rating 
(higher than 0 percent) for the degenerative joint disease in 
her lumbosacral spine.  In connection with that claim, a fee 
basis examination conducted on September 29, 1998, first 
documented increased symptomatology associated with her 
lumbar spine.

3.  There was no claim pending for an increased rating prior 
to June 24, 1998.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 24, 1998, for the 20 percent rating for the degenerative 
joint disease of the lumbosacral spine.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5110(a), 7105 (West 2002); 38 C.F.R. §§ 3.157, 
3.400, 20.201, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The Board remanded this case to the RO in May 2001 to obtain 
additional evidence and argument pertinent to the veteran's 
claim.  And numerous attempts were made to obtain her medical 
records.  In April 2003, the RO issued a supplemental 
statement of the case (SSOC) specifically informing her of 
the evidence and information necessary to substantiate her 
claim, the information and evidence that she should submit 
personally, and the assistance that VA would provide in 
obtaining supporting evidence and information-if identified.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  So the preliminary notice and 
assistance requirements of the VCAA and implementing 
regulations have been satisfied, and the Board may proceed to 
address the merits of the case.



The veteran believes she is entitled to an earlier effective 
date for the 20 percent rating for her service-connected 
degenerative joint disease of the lumbosacral spine.  

Unless otherwise provided, the effective date of an increase 
in compensation will be fixed in accordance with the facts 
found, but generally will not be earlier than the date of 
receipt of the veteran's claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  One notable exception is explained in 
38 U.S.C.A. § 5110(b)(2), which indicates the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred-but 
only if the claim is received within one year from that date.  
See also 38 C.F.R. § 3.400(o)(2).  Thus, determining whether 
an effective date assigned for an increased rating is proper 
under the law requires:  (1) a determination of the date of 
the receipt of the claim for the higher rating; and (2) a 
review of all the evidence of record to determine when 
an increase in disability was "factually ascertainable."  
See Hazan v. Gober, 10 Vet. App. 511, 521 (1992). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Under 38 C.F.R. § 3.157(b)(1), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  In this particular 
case, though, there is no such informal claim of record prior 
to June 24, 1998.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2002).  

Correspondence received by the RO on June 24, 1998, indicated 
the veteran wanted an increased rating (i.e., a rating higher 
than 0 percent) for her service-connected low back 
disability.  Hence, June 24, 1998, is the date of claim for 
effective date purposes.  In connection with that claim, a 
fee basis examination subsequently conducted on September 29, 
1998, first documented increased symptomatology associated 
with her low back disability.  Therefore, the increased 
rating was granted effective June 24, 1998, the date of her 
claim.  That effective date is wholly consistent with the 
governing legal authority.  See 38 C.F.R. § 3.400(o)(2).  

As the basis of her claim for an earlier effective date, the 
veteran says she should have been referred to a veteran's 
service organization to start her "disability claim at time 
of discharge" from the military.  She also believes she 
"was not afforded the information or opportunity."  In 
addition, she points out that she checked into the Bronx VA 
Medical Center to continue her treatment and that she was 
treated for her service-connected disability within one year 
of June 24, 1998.

Notwithstanding her contentions to the contrary, the August 
1983 rating decision granted the initial 0 percent rating for 
the veteran's low back disability effective from the day 
following her discharge from service.  There is a computer-
generated compensation and pension form dated in September 
1983 indicating her address and signed by several VA 
personnel.  That document is evidence that she received 
notice of the grant of service connection for her low back 
disability and the assignment of the initial 0 percent 
rating.  Indeed, she does not contend otherwise.  And 
although notified of that decision, she did not file a notice 
of disagreement (NOD) within one year of the date of that 
notification.  Hence, that rating decision became final and 
binding on her based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).  This, in turn, means it cannot provide a 
basis for receiving an effective date earlier than June 24, 
1998-unless, for example, the August 1983 decision not to 
assign a compensable rating was clear and unmistakable error 
(CUE).

CUE is a collateral attack that, if established, would 
vitiate the finality of the 1983 decision.  
38 C.F.R. § 3.105(a).  But mere broad-brush allegations of 
failure to follow the regulations or failure to give due 
process, or any other general, 
non-specific claim of error cannot meet the level of 
specificity required to render a claim of CUE meritorious.  
The veteran was provided an opportunity to provide a specific 
allegation of CUE, however, she did not provide any specific 
allegation.  Furthermore, she has not submitted or otherwise 
identified any medical evidence dated within one year of June 
24, 1998, which documents any increased low back 
symptomatology (which could constitute an earlier claim for 
an increase pursuant to 38 C.F.R. § 3.157).  Numerous 
attempts to obtain medical records within one year of June 
28, 1998, which would show increased symptomatology did not 
yield such records.  So there was no claim pending prior to 
June 24, 1998, pursuant to which an earlier effective date 
can be granted.  

For all these reasons, the Board must conclude there is no 
legal basis for assigning an effective date earlier than June 
24, 1998, for the 20 percent rating for the low back 
disability.  In reaching this conclusion, the Board has 
considered the possible applicability of the benefit of the 
doubt doctrine.  But since the preponderance of the evidence 
is against the claim, this doctrine does not apply to the 
facts of this specific case and the appeal must be denied.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991). 


ORDER

The claim for an effective date earlier than June 24, 1998, 
for the 20 percent rating for the degenerative joint disease 
of the lumbosacral spine, is denied.





	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

